Mr. Justice Burnett
delivered the opinion of the court.
1. What is relied upon by the defendant as a bill of exceptions is nothing else than a literal transcript of all the evidence given at the trial interspersed with remarks and objections of counsel and the statements of the court’s rulings. Appended is what purports to be the entire charge of the court to the jury. The errors assigned in the abstract relate only to an instruction of the court on the subject of what constitutes a sale, mingled with counsel’s discussion of the same. We must decline to consider the objections thus framed because we have no bill of exceptions. In Keady v. United Rys. Co., 57 Or. 325 (100 Pac. 658, 108 Pac. 197), Mr. Justice Slater compiled to that date the precedents established by this court on that subject laying down the rule very lucidly that a document
*557framed as the one before us does not constitute a bill of exceptions and declining to consider the questions suggested. Again, in National Council v. McGinn, 70 Or. 457 (138 Pac. 493), the subject was discussed and the authorities brought down to that time. The principle has been reiterated several times since, but not often enough to require a supplemental compilation. At present it is unnecessary to add to the necrology of such crude attempts to bring before us objections to the decisions of the Circuit Court. It not being apparent. that the substantial rights of the defendant were seriously abused, the judgment will be affirmed for want of a proper record upon which to review the same. Affirmed. Rehearing Denied.
Mr. Chief Justice McBride, Mr. Justice Benson and Mr. Justice Bean concur.